DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “as compared to average primary particle size of the finely divided silica”. Applicants are advised to amend this phrase to recite “as compared to the average primary particle size of the finely divided silica”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “as compared to average primary particle size of the finely divided silica”. Applicants are advised to amend this phrase to recite “as compared to the average primary particle size of the finely divided silica”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “selected from the groups consisting of”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites that the silica is selected from the group consisting of untreated, precipitated silica, crystalline silica, colloidal silica, aluminum silicates, calcium silicates, fumed silica, and mixtures thereof. The recitation of aluminum silicate and calcium silicate as silicas renders the scope of the claim confusing given that while these compounds contain SiO2, these compounds are not silica, i.e. SiO2. Specifically, aluminum silica encompasses formulas such as Al2O3·SiO2, Al2O3·2SiO2, etc. and calcium silica encompasses formulas such as 3CaO·SiO2, 2CaO·SiO2. However, these compounds are typically obtained by reacting aluminum oxide or calcium oxide with silica in various ratios and therefore, would not be considered to be encompassed by “silica”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al (US 2004/0127617) in view of Wallen (US 2014/0228493) and the evidence presented in Hattori et al (US 2011/0136962).

Regarding claim 1, Vasseur et al discloses a tire composition comprising a rubber component such as solution polymerizing styrene butadiene (SSBR), silica, plasticizing resin, and carbon black filler (Abstract, [0051], [0054]and [0088]-[0090], and [0103]). The amount of plasticizing resin is from 10 to 20 phr, within the recited range of 0 to 50 phr; and the amount of carbon black, i.e. a filler, is from 60 to 200 phr, within the recited range to 50 to 200 phr ([0051], [0054], [0088]-[0090], and [0103]). 	
While, the reference discloses that the tire composition comprises silica, the reference does not disclose that the silica is a resin covered silica as recited in the present claims.
Wallen discloses a rubber composition comprising a resin covered silica in the amount of 147.95 phr, within the recited range of 50 to 200 phr (Abstract, [0010], and [0065] – Table 2). The silica is disclosed as ZEOSIL PREMIUM 200 MP, which as evidenced by Paragraph [0120] of Hattori et al has an average primary particle size of 10 nm, within the recited range of less than 1,000 microns ([0024]). 
The resin covered silica is formed by a process of coating the silica with a emulsion polymer such as polymerized styrene or alpha-methyl styrene, i.e. a petroleum hydrocarbon resin ([0023]). The reference discloses that the silica is slurried with the polymer and coagulated. Accordingly, it is clear that the polymer is not bound to the silica as recited in the present claims. The resin covered silica is then dried and broken up ([0040]). In light of this disclosure it is clear that the reference discloses separate silica particles coated with the first resin as recited in the present claims.
The reference discloses that silica has excellent dispersion and minimal dust release and may be incorporated into a SSBR without affect the overall performance of the final produce ([0010]).
Given that both Vasseur et al and Wallen are drawn to rubber compositions comprising silica, in light of the particular advantages provided by the use and control of the resin covered silica as taught by Wallen, it would therefore have been obvious to one of ordinary skill in the art to include such resin covered silica in the tire composition disclosed by Vasseur et al with a reasonable expectation of success.

Regarding claim 2, the combined disclosures of Vasseur et al, Wallen, and Hattori et al teach all the claim limitations as set forth above. Additionally, Wallen discloses that the resin coated silica has a high silica to polymer ratio, i.e. about 4/1 to 50/1 ([0029]). In light of the disclosed silica to polymer ratio taught by the reference, it is the Examiner’s position that polymer coating on the silica is necessarily thin, and therefore, the resin coated silica taught by reference necessarily has a primary size difference of less than 10 % as compared to the average primary particle size of the finely divided silica.

Regarding claim 3, the combined disclosures of Vasseur et al, Wallen, and Hattori et al teach all the claim limitations as set forth above. As discussed above, Wallen discloses that the resin coated silica has a high silica to polymer ratio, i.e. about 4/1 to 50/1 ([0029]). In light of the disclosed silica to polymer ratio taught by the reference, it is the Examiner’s position that polymer coating on the silica is necessarily thin and therefore the resin coated silica taught by reference necessarily has a primary size difference of less than 3 % as compared to the average primary particle size of the finely divided silica.

Regarding claim 4, the combined disclosures of Vasseur et al, Wallen, and Hattori et al teach all the claim limitations as set forth above. Additionally, Wallen discloses that the resin coated silica is formed by adding a silica slurry to a rubber latex, i.e. a dispersion comprising the first resin, and mixing the silica and rubber latex ([0037]). The mixture is then dried ([0040]-[0041]). 

Regarding claim 5, the combined disclosures of Vasseur et al, Wallen, and Hattori et al teach all the claim limitations as set forth above. As discussed above, Wallen discloses a rubber composition comprising a resin covered silica in the amount of 147.95 phr, within the recited range of 50 to 150 phr

Regarding claim 7, the combined disclosures of Vasseur et al, Wallen, and Hattori et al teach all the claim limitations as set forth above. As discussed above, Wallen discloses silica known under the tradename ZEOSIL PREMIUM 200 MP. As evidenced by Paragraph [0120] of Hattori et al, this silica has a CTAB of 192 m2/g, within the recited range of 60 to 200 m2/g.

Regarding claim 8, the combined disclosures of Vasseur et al, Wallen, and Hattori et al teach all the claim limitations as set forth above. As discussed above, Wallen discloses silica known under the tradename ZEOSIL PREMIUM 200 MP. As evidenced by Paragraph [0120] of Hattori et al, this discloses has a BET surface area of 220 m2/g, within the recited range of 40 to 600 m2/g.

Regarding claims 11-12, the combined disclosures of Vasseur et al, Wallen, and Hattori et al teach all the claim limitations as set forth above. As discussed above, Wallen discloses styrene or alpha-methylstyrene, i.e. a petroleum hydrocarbon resin.

Regarding claim 13, the combined disclosure of Vasseur et al, Wallen, and Hattori et al teaches all the claim limitations as set forth above. As discussed above, Vasseur et al discloses SBR.

Regarding claim 14, the combined disclosures of Vasseur et al, Wallen, and Hattori et al teach all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the references. However; the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original Specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. a rolling resistance expressed as tan delta at 60 ºC of at least 3 % less than tan delta at 60 ºC of a composition with an equal amount of uncoated silica particulates and first resin as separate components, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 15, the combined disclosures of Vasseur et al, Wallen, and Hattori et al teach all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the references. However; the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original Specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. an increase in wet grip resistance expressed as tan delta at 0 ºC of at least 5 % more than the tan delta at 0 ºC of a composition with equal amount of uncoated silica particulates and first resin, as separate components, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 16, the combined disclosures of Vasseur et al, Wallen, and Hattori et al teach all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the references. However; the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original Specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. a rolling resistance expressed as tan delta at 60 ºC of less than 0.10 and a tan delta at 0 ºC of at least 0.5, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 17, the combined disclosures of Vasseur et al, Wallen, and Hattori et al teach all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the references. However; the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original Specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. a DIN abrasion relative volume loss of less than 150 mm2, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al (US 2004/0127617), Wallen (US 2014/0228493), and Hattori et al (US 2011/0136962) as applied to claims 1-5, 7-8, and 11-17  above, and in view of the evidence presented in Kosso (US 2012/0041128).

The discussion with respect to Vasseur et al, Wallen, and Hattori et al as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claim 6, the combined disclosures of Vasseur et al, Wallen, and Hattori et al teach all the claim limitations as set forth above. As discussed above, Wallen discloses silica known under the tradename ZEOSIL PREMIUM 200 MP. As evidenced by Paragraph [0134] of Kosso, this silica is a precipitated silica.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al (US 2004/0127617), Wallen (US 2014/0228493), and Hattori et al (US 2011/0136962) as applied to claims 1-5, 7-8, and 11-17 above, and in view of Harris (US 2017/0066898).

The discussion with respect to Vasseur et al, Wallen, and Hattori et al as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claims 9-10, the combined disclosure of Vasseur et al, Wallen, and Hattori et al teaches all the claim limitations as set forth above. As discussed above, Wallen discloses the resin is coated with an alpha-methylstyrene polymer. However, the reference does not disclose that the polymer is a terpene resin as recited in the present claims.
Harris et al discloses a polymer coated silica, where the polymer is an alpha-methyl styrene or pinene homopolymer ([0016]). Given that pinene possesses - and -isomers, it is clear that the reference discloses the recited first resin as - or -pinene.
In view of Harris’ recognition that alpha-methylstyrene and pinene are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute alpha-methylstyrene with pinene as the resin in the resin coated silica disclosed by Wallen and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallen (US 2014/0228493) in view of the evidence presented in Hattori et al (US 2011/0136962).

Regarding claim 18, Wallen discloses a rubber composition comprising a resin covered silica (Abstract and [0010]). The silica is disclosed as ZEOSIL PREMIUM 200 MP, which as evidenced by Paragraph [0120] of Hattori et al as an average primary particle size of 10 nm, within the recited range of less than 1,000 microns ([0024]). 
The resin covered silica is formed by a process of coating the silica with a emulsion polymer such as polymerized styrene or alpha-methyl styrene, i.e. a petroleum hydrocarbon resin consisting of petroleum hydrocarbon resin units ([0023]). The reference discloses that the silica is slurried with the polymer and coagulated. Accordingly, it is clear that the polymer is not bound to the silica as recited in the present claims. The resin covered silica is then dried and broken up ([0040]). In light of this disclosure it is clear that the reference discloses separated silica particle coated with the first resin as recited in the present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
     
Regarding claim 19, Wallen discloses a process for preparing resin coated silica (Abstract and [0021]). The resin covered silica is formed by a process of coating the silica with a emulsion polymer such as polymerized styrene or alpha-methylstyrene, i.e. a petroleum hydrocarbon resin consisting of petroleum hydrocarbon resin units ([0023]). The reference discloses that the silica is slurried with the polymer and coagulated. Accordingly, it is clear that the polymer is not bound to the silica as recited in the present claims. The resin covered silica is then dried and broken up ([0040]). In light of this disclosure it is clear that the reference discloses separated silica particle coated with the first resin as recited in the present claims.
The silica is disclosed as ZEOSIL PREMIUM 200 MP, which as evidenced by Paragraph [0120] of Hattori et al as an average primary particle size of 10 nm, within the recited range of less than 1,000 microns ([0024]). 
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
Additionally, Wallen discloses that the resin coated silica has a high silica to polymer ratio, i.e. about 4/1 to 50/1 ([0029]). In light of the disclosed silica to polymer ratio taught by the reference, it is the Examiner’s position that polymer coating on the silica is necessarily thin and therefore the resin coated silica taught by reference necessarily has a primary size difference of less than 10 % as compared to the average primary particle size of the finely divided silica.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim 18 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 9 of copending Application No. 17/248,250 (published as US PGPub 2021/0139677). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below.

Claim 1 of copending Application No. 17/248,250 recites a resin-covered silica composition comprising resin coated silica, identical to that recited instant claim 18. The only difference is that claim 1 of the copending application does not recite the average primary particle size of less than 1,000 microns as recited instant claim 18. However, claim 9 in the copending application recites that the silica has an average primary particle size of less than 1,000 microns. Accordingly, it would have been obvious for only ordinary skill in the art to utilize a primary silica size of less than 1,00 microns as recited in claim 9 of the copending application in the composition recited in claim 1 of the copending application and thereby arrive at the instantly claimed composition as recited in instant claim 18 with a reasonable expectation of success.
	
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767